





CITATION:
Stergios v. Kim, 2011 ONCA 836



DATE: 20111223



DOCKET: C52594



COURT OF APPEAL FOR ONTARIO



Doherty, Rosenberg and Lang JJ.A.



BETWEEN



Shaun James Stergios



Applicant (Appellant)



and



Eun Ju Kim



Respondent (Respondent in appeal)



Andrea L. Di Battista, for the appellant



Philip M. Epstein Q.C. and Erin K. Crawford, for the
          respondent



Heard:
December 22, 2011



On appeal from the judgments of Justice Fred Graham of the
          Superior Court of Justice dated July 28, 2010 and November 18, 2010.



ENDORSEMENT



[1]

The appeal is largely based on the appellants challenge to the trial
    judges factual and credibility findings. The appellant argues that the trial
    judge should have made adverse credibility findings against the respondent
    arising from such matters as her late disclosure of her immigration file, her
    pre-separation income, the particulars in her various financial statements, her
    evidence concerning the parties separation and the availability to her of
    further education in Canada.  However, in comprehensive reasons, the trial
    judge carefully considered and rejected these challenges concluding that the
    respondent had adequately explained any deficiencies.  Moreover, the trial
    judge determined that the appellant presented inconsistent evidence, deliberately
    understated his income in sworn affidavits, and was demonstrably untruthful
    under oath during the trial and during the pre-trial financial disclosure
    process.  He concluded that no weight should be given to the appellants
    testimony except where he made admissions that were against his interest. The
    trial judge was in the best position to assess the credibility of the parties. 
    There is no basis to interfere with his credibility assessment.

[2]

The trial judge gave the appellant ample opportunity to obtain evidence
    to refute the respondents claims concerning her immigration position.  Indeed,
    in the spring of 2008, the trial judge adjourned the trial so that the
    appellant could retain an immigration expert to give evidence.  When the trial
    resumed in October 2008, the appellant chose to proceed without engaging an
    immigration expert.  Accordingly, the only immigration expert called at trial
    was the respondents immigration lawyer.

[3]

The trial continued for nine days with extensive, essentially unchallenged,
    evidence from the respondents immigration lawyer regarding her immigration
    application and, despite the appellants clandestine withdrawal of his
    sponsorship support, her prospects of successfully achieving status in Canada. 
    The appellant argues that the respondents own immigration papers showed that
    she was employed pre-separation.  However, the respondents immigration
    lawyer confirmed the respondents evidence that she had only characterized her
    volunteer work with the bank in South Korea as employment on his advice.  The
    trial judge accepted the explanation that Canadian Immigration considers any
    work that is normally paid to be a form of employment regardless of whether it
    is actually paid.

[4]

The respondent gave evidence concerning her employment prospects in
    South Korea and in Canada from a cultural perspective.  The appellant alleges
    that this evidence, as well as the specifics of the respondents educational
    prospects, was not pleaded in her Answer.  However, the respondents ability to
    be self sufficient in South Korea, and the particulars of her educational
    opportunities, were central to this litigation. The appellant raised no
    objection to this evidence at trial.  Had he done so, the trial judge would
    have turned his attention to any necessary amendment to the Answer and
    potentially granted an adjournment to permit the appellant to address the
    matter.  It is too late for the appellant to raise this issue for the first
    time on appeal.

[5]

The substance of the respondents evidence was that South Korean
    culture and tradition visited adverse consequences on a South Korean female who
    came from a failed interracial marriage.  Specifically, the respondent
    testified that she would suffer significantly reduced career opportunities in
    South Korea.  Her evidence on this point was not successfully challenged in
    cross-examination or by any other evidence.  There was also evidence that the
    appellant was well aware of the cultural importance of the respondent avoiding
    divorce. The respondent and her father had specifically and forcefully
    discussed this with the appellant at the time he first proposed marriage in
    South Korea.  As well, during the marriage, the appellant made intermittent
    threats to end their relationship unless the respondent complied with a
    particular demand.  In doing so, he reminded the respondent that she would be
    nothing in South Korean culture if they became divorced.  On this basis,
    there was ample support for the trial judges conclusion that the respondent
    would be unable to reach her career potential in the country of her birth.

[6]

The record before the trial judge included the history of the parties
    relationship and their circumstances in Canada and South Korea.  During much of
    their relationship the respondent and her family supported the appellant to
    achieve his career potential.  The evidence disclosed that the appellant
    undertook to do the same for the respondent once she was successfully sponsored
    to live in Canada.  The evidence supported a finding that the respondent was entitled
    to compensatory and non-compensatory as well as contractual spousal support.

[7]

Finally, the trial judge fully explained why the peculiar circumstances
    of this case took the support award outside what might have otherwise been
    awarded under the
Spousal Support Advisory Guidelines
.  Those
    circumstances included the severe economic disadvantage and hardship endured
    by [the respondent] who has been living off charity and accumulating debt for
    over five years as well as to contractual and compensatory aspects of the
    support ordered.  Accordingly, this ground of appeal does not succeed.

[8]

The appeal is dismissed.  Accordingly, it is unnecessary to address the appellants
    appeal of the trial costs, which was dependent on his success in this appeal.

[9]

The costs of this appeal in the amount of $9,800, inclusive of all
    applicable taxes, are payable by the appellant to the respondent. A support
    deduction order will issue.

D. Doherty J.A.

M. Rosenberg J.A.

S.E. Lang J.A.


